Case 1:19-cv-00947-CFC Document 3-1 Filed 05/22/19 Page 1 of 2 PagelD #: 75

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

MURPHY MARINE SERVICES, INC. CIVIL ACTION
710 Christiana Avenue
Wilmington, DE 19801

Plaintiff

Vv.

M/V CHIQUITA ANGELES, her engines,
machinery, tackle, apparel, etc.

and

CHIQUITA BRANDS COMPANY NORTH No.
AMERICA

Department #12022
Port of Wilmington
Wilmington, DE 19899
Defendants
ORDER FOR APPOINTMENT OF SUBSTITUTE CUSTODIAN

The Motion of Plaintiff for Appointment of Substitute Custodian having come before the
Court, Plaintiff having represented that it is most suitable for Ring Marine Services to be
appointed as substitute custodian, and Plaintiff having agreed to release the United States and the
Marshal from any and all liability and responsibility arising out of the care and custody of the
Defendant Vessel from the time the Marshal transfers custody of said Vessel over to the
substitute custodian, and Plaintiff having further agreed to hold harmless and indemnify the

United States and the Marshal from any and all claims whatsoever arising out of the substitute

custodian’s possession and safekeeping of the Vessel, it is hereby:
Case 1:19-cv-00947-CFC Document 3-1 Filed 05/22/19 Page 2 of 2 PagelD #: 76

ORDERED, that Ring Marine Services is appointed substitute custodian, and the United
States Marshal for this District is authorized and directed to surrender the possession and custody
of the Vessel following her arrest to Ring Marine Services, as substitute custodian; and it is
further

ORDERED, that upon such surrender the Marshal shall be discharged from his duties and
responsibilities for safekeeping of the Vessel and held harmless from any and all claims arising
whatsoever out of said substituted possession and safekeeping of the Vessel; and it is further

ORDERED, that said Vessel shall remain in the custody of the substitute custodian
pending further order of this Court; and it is further

ORDERED, that so long as the Vessel is under arrest she may not move or leave the
waters of this District without the prior approval of this Court, unless an emergency arises, but
may move to an appropriate anchorage or other location within this District with the permission
of Plaintiff's counsel and may conduct cargo operations, and it is further

ORDERED that the United States Marshal shall serve a copy of this Order, the said
Warrant of Arrest, and a copy of the Summons and Complaint upon the Master, or other ranking

officer or caretaker of the Vessel, and shall make due and prompt return.

 

United States District Judge

Dated: May 22, 2019
